Citation Nr: 9903988	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.

2. Entitlement to a compensable rating for residuals of a 
compression fracture of the lumbar spine (L1 vertebra).




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1962 to 
September 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1993 RO rating decision which granted service 
connection and noncompensable ratings for bilateral hearing 
loss and residuals of a compression fracture of the lumbar 
spine (L1 vertebra).  The veteran appeals for higher ratings.


REMAND

The veteran contends that his bilateral hearing loss and 
residuals of a compression fracture of the lumbar spine (L1 
vertebra) are severe enough to warrant compensable ratings.  
His claims are well grounded, and a review of the file 
indicates that there is a further VA duty to assist him in 
developing the facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).

The last VA examinations for these disabilities were in May 
1993, well over 5 years ago, and the veteran asserts the 
conditions have worsened.  Under such circumstances, current 
examinations are warranted.  Caffrey v. Brown, 6 Vet.App. 377 
(1994).  Any relevant medical records since the last 
examinations should also be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) any VA 
or non-VA medical providers who have 
examined or treated him for hearing loss 
and a low back disorder since May 1993.  
The RO should obtain copies of the 
related medical records.  38 C.F.R. 
§ 3.159.  

2.  The RO should have the veteran 
undergo a VA audiological examination to 
determine the severity of his service-
connected bilateral hearing loss.  All 
findings necessary for rating the 
disability should be reported.

3.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his service-
connected low back disability (residuals 
of a compression fracture of the L1 
vertebra).  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be performed.  Range of motion of 
the low back should be reported in 
degrees; any objective evidence of pain 
should be noted; and the doctor should 
assess whether there is any additional 
limitation of motion due to pain on use 
or during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).  All other relevant 
findings, such as any muscle spasm, 
should also be reported.  The doctor 
should indicate whether X-rays show 
"demonstrable deformity of vertebral 
body" (38 C.F.R. § 4.71a, Code 5295) of 
the L1 vertebra.

The RO should then review the claims.  If the claims are 
denied, the veteran should be provided an appropriate 
supplemental statement of the case and given the opportunity 
to respond, and then the case should be returned to the 
Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


